PER CURIAM.
The appellant’s conviction and sentence are affirmed in this Anders1 appeal, but we remand for correction of the statute citation in the written judgment that reflects the appellant was convicted under section 784.03(2), Florida Statutes (2013). Instead, she was convicted under section 784.045(l)(b), Florida Statutes (2013), aggravated battery on a pregnant victim, a second-degree felony.
AFFIRMED, but REMANDED to correct the statute citation in the judgment.
WOLF, ROBERTS, and ROWE, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).